Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant's request for continued examination filed on September 14, 2021.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 


	Status of Claims
Claims 23-28 are currently pending and are the subject of this office action.
Claims 23-28 are currently under examination.


Priority
	The present application is a DIV of 16/205,602 filed on 11/03/2018.



Rejections and/or Objections and Response to Arguments
not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.














Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-28 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 and its dependent claims recite: “wherein the therapeutically effective amount of the P-gp substrate (i.e. digoxin) is the same amount as that would be administered to a subject who is being administered the P-gp substrate and is not being administered dichlorphenamide, or a pharmaceutically acceptable salt thereof”.
However, the specification does not disclose any therapeutically effective amount of digoxin that is required to administer to a patient suffering from heart disease and primary hyperkalemic periodic paralysis that is also being administered dichlorphenamide.  The specification does not disclose the therapeutically effective amount of digoxin that is administered to a subject that is not being administered dichlorphenamide.  The specification does not disclose any comparison between subjects that are being administered dichlorphenamide and digoxin in order to treat primary hyperkalemic paralysis and heart failure vs. subjects that are being administered digoxin but not being administered dichlorphenamide.


In the absence of experimental data and guidance from the specification, unless there is any suggestion or evidence to the contrary, it is going to be assumed that any amount of digoxin being administered to a patient suffering from heart failure that is also being administered a therapeutically effective amount of dichlorphenamide in order to treat hyperkalemic periodic paralysis, will satisfy the requirement of the instant claims that: “the therapeutically effective amount of the P-gp substrate (i.e. digoxin) is the same amount as that would be administered to a subject who is being administered the P-gp substrate and who is not being administered dichlorphenamide, or a pharmaceutically acceptable salt thereof”.  

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

First, Applicant argues:
The standard for indefiniteness is set forth in Ex parte McAward where the Board held that § 112 requires “that claims be written in clear and unambiguous terms,” which “necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.”  “The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) ... is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available.
The Examiner disagrees:
The Examiner is not requiring “a more suitable language mode of expression”, but instead the Examiner is requiring to know what is exactly that is being compared.  In other words, do the subjects that are being administered digoxin that are NOT being administered dichlorphenamide, have the same diseases, age, weight etc. as the subjects of the instant claims? It is worth noting that the limitation “ --- a subject who is being administered the P-gp substrate and is not being administered dichlorphenamide ---” encompasses any subject who is being administered the P-gp substrate and is not “wherein the therapeutically effective amount of the P-gp substrate is the same amount as that would be administered to not adjusted relative to a subject who is being administered the P-gp substrate and is not being administered dichlorphenamide, or a pharmaceutically acceptable salt thereof” limit the comparison “relative to a subject” to the same subject? Furthermore, does the limitation “is being administered” require continuous administration of P-gp substrate (digoxin) without any interruption?

Second, Applicant argues:
Claim 23 is drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject. The subject is also being administered a therapeutically effective amount of the P-gp substrate digoxin for the treatment of atrial fibrillation, atrial flutter, or heart failure. As discussed below, the inventor has discovered that dichlorphenamide is not a P-gp inhibitor and as such, the dosage of the digoxin does not need to be adjusted because of the co-administration. Thus, the claims are specific as to:
•    The subject being treated, i.e., a person who is being treated with digoxin to treat atrial fibrillation, atrial flutter, or heart failure and also requires treatment with dichlorphenamide for the treatment of primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants;

•    The amount of drug being administered, i.e., a therapeutically effective amount of each of the drugs wherein “therapeutically effective” refers to “the amount of active ingredients used in the treatment of a disease or disorder or on the effecting of a clinical endpoint
The Examiner disagrees:
First, whatever Applicant discovered regarding the interactions between dichlorphenamide and digoxin is irrelevant for the current discussion of indefiniteness of instant claims as written. 
Second, regarding the second bullet point, strictly speaking, nowhere in the claim there is a requirement of co-administration of digoxin and dichlorphenamide.  Before the only active step (“administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof to the subject”), the subject is required to be administered digoxin, and during the only active step (“administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof to the subject”) the subject is required to be administered dichlorphenamide.  Even though there is nothing in the claims that requires the administration of digoxin to be discontinued before the active step of administering dichlorphenamide, the fact is that due to the use of the word comprising, such step (discontinuing the administration of digoxin) is not excluded from the present claims. In this regard, line 3 of claim 23 recites “the subject is also being administered a therapeutically effect amount of P-gp substrate”.  It is unclear whether the limitation “is also being administered” requires comprising one active step of “administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject”.
Third, and as discussed above, the claims are being considered indefinite regarding the metes and bounds of “therapeutically effective amounts of digoxin (P-gp substrate) that are being administered” to the subjects in the instant claims (that suffer from primary hyperkalemic periodic paralysis and heart failure and are also being administered dichlorphenamide) 

Third, Applicant argues:
The Office states that “strictly speaking, nowhere in the claim there is a requirement of co-administration of digoxin and dichlorphenamide” and further “the use of the word comprising, such step (discontinuing the administration of digoxin) is not excluded.”! Appellant respectfully disagrees.
Claim 23 recites: “A method for treating . . . in a subject in need thereof, wherein the subject is also being administered a therapeutically effective amount of a P-gp substrate wherein the P-gp substrate is digoxin and the digoxin is administered to treat atrial fibrillation, atrial flutter, or heart failure.” That is, the subject being treated is defined in the claims as someone who is being administered digoxin. If an individual is 
The Examiner disagrees:
As stated above (see page 8):
Before the only active step (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof”), the subject is required to be administered digoxin, and during the only active step (“administering to the subject dichlorphenamide, or a pharmaceutically acceptable salt thereof”) the subject is required to be administered dichlorphenamide, but not necessarily digoxin.  Even though there is nothing in the claims that requires the administration of metformin to be discontinued before the active step of administering dichlorphenamide, the fact is that due to the use of the word comprising, such step (discontinuing the administration of digoxin) is not excluded from the present claims.
At no point there was any mention that the claims are indefinite because of this.  The claims are simply broad, wherein co-administration of dichlorphenamide and digoxin, and consecutive administration of dichlorphenamide and digoxin (without co-administration) are encompassed by the claims.

Fourth, Applicant argues:
The Office states repeatedly that the claims do not require dose adjustment and that there is nothing in the claims that prevent dose adjustment.” Appellant again respectfully disagrees with the Office.
same amount as that would be administered to a subject who is being administered the P-gp substrate and is not being administered dichlorphenamide, or a pharmaceutically acceptable salt thereof.” That is, there is no dose adjustment as a result of the co-administration of the dichlorphenamide.
The Examiner disagrees:
As stated above on page 9:
Although dose adjustment is not required, there is nothing in the claims that prevents dose adjustment.  In fact, and contrary to Appellants’ assertion, there is nothing in the claims that prevents the dose of digoxin or dichlorphenamide from being adjusted as needed, or remain the same as desired because claim 23 as written the method comprising one active step of “administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject”.
The claims require that during the administration of digoxin that occurs before the administration of dichlorphenamide that the therapeutically effective amount of digoxin be the same amount as that would be administered to a subject who is being administered digoxin and is not being administered dichlorphenamide.  However, once dichlorphenamide starts being administered, due to the use of the word comprising, there is no requirement for digoxin to be further administered, and if so, there is no requirement that the amount be the same amount as that would be administered to a subject who is being administered digoxin and is not being administered dichlorphenamide.  
Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015, cited by Applicant) and LANOXIN ® Prescribing Information (November 2011).

CLAIM INTERPRETATION: it is being interpreted that during the only active step of the instant claims (“administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof to the subject”) that digoxin (which was administered to the subject before the active step) is still being administered.

For claim 23,  the KEYEVIS™ prescribing information teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (See for example section 1).
The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the P-gp substrate digoxin.  However, the LANOXIN ® Prescribing Information teaches a method of treating heart disease comprising the administration of a composition comprising a therapeutically effective amount of digoxin (see entire document, in particular page 4 under Chronic Heart Failure).  According to the LANOXIN ® Prescribing Information (see page 14 under Dosage and Administration), the amount of digoxin administered “may require considerable modifications because of individual sensitivity of the patient to the drug, the presence of associated conditions, or the use of concurrent medications.  In selecting a dose of digoxin, the following factors must be considered: 1- the body weight, 2- the patient’s renal function, 3- the patient’s age, and 4- concomitant disease states”.

prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and heart failure a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of digoxin (for the treatment of heart failure).

The prior art is silent regarding whether the “therapeutically effective amount of the P-gp substrate digoxin is the same amount as that would be administered to a subject who is being administered digoxin and who is not being administered dichlorphenamide”.  However, the prior art does not mention, nor suggests that the therapeutically effective amount of digoxin to be administered to a patient suffering from primary hyperkalemic periodic paralysis and heart failure, who is also being administered dichlorphenamide, should be different relative to a subject who is being administered digoxin and who is not being administered dichlorphenamide, as such it is safe to assume that the therapeutically effective amount of digoxin to be administered to a patient suffering from primary hyperkalemic periodic paralysis and heart failure, who is also being administered dichlorphenamide, is the same or similar relative to a subject who is not being administered dichlorphenamide (see also 112(b) rejection above).
Further, as mentioned in the above 112(b) rejection, absent any direction from the specification regarding “therapeutically effective amounts of P-gp substrate that are the same amount as that would be administered to a subject who is not being administered dichlorphenamide”, any amount of digoxin disclosed in the prior art as 
Finally, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the therapeutically effective amount of digoxin administered based on the method made obvious by the prior art is not the same or similar to the instantly claimed therapeutically effective amount of digoxin.   In the absence of evidence to the contrary, the burden is on the applicant to prove that the therapeutically effective amount of digoxin used in the claimed method is different from the therapeutically effective amount of digoxin that will result from the teachings by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 23 with a reasonable expectation of success.

For claim 24, the prior art does not teach the method further comprising informing the subject that administering dichlorphenamide to the subject who is also taking digoxin results in no increase in drug exposure as compared with administering the drug to a patient who is not being administered dichlorphenamide.  
However the phrase: results in no increase in drug exposure as compared with administering digoxin to a patient who is not being administered dichlorphenamide, does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art :a method of treating primary hyperkalemic periodic paralysis and heart disease comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and digoxin.
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “no increase in drug exposure as compared with administering the drug to a patient who is not being administered dichlorphenamide” appears to be the result of the process made obvious by the prior art: “a method of treating primary hyperkalemic periodic paralysis and heart disease comprising the administration of a composition comprising therapeutically effective amounts of dichlorphenamide and digoxin", e. g. the intended result of a method step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

Further, MPEP 2112.01 III states that:
“The court has extended the rationale in the printed matter cases, in which, for example, written instructions are added to a known product, to method claims in which "an instruction limitation" (i.e., a limitation "informing" someone about the existence of an inherent property of that method) is added to a method known in the art. King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). Similar to the inquiry for products with printed matter thereon, for such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. In King Pharma, the court found that the relevant determination is whether the "instruction limitation" has a "new and unobvious functional relationship" with the known method of administering the drug with food. Id. The court held that the relationship was non-functional because "informing a patient about the benefits of a drug in no way transforms the process of taking the drug with food." Id. That is, the actual method of taking a drug with food is the same regardless of whether the patient is informed of the benefits. Id. "In other words, the ‘informing’ limitation ‘in no way depends on the method, and the method does not depend on the ‘informing’ limitation.’" Id. (citing In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)); see also In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011).”


All this will result in the practice of claim 24 with a reasonable expectation of success.

Similar arguments can be made for claim 25.

For claim 26, the KEYEVIS™ prescribing information teaches the administration up to 200 mg daily of dichlorphenamide (see under dosage and administration on page 1) which overlaps with the instantly claimed range.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
All this will result in the practice of claim 26 with a reasonable expectation of success.



For claim 28, KEYEVIS™ prescribing information teaches that dichlorphenamide can be administered by titration (see under dosage and administration) and that the dosage can be increased up to 200 mg daily, thus resulting in the practice of claim 28 with a reasonable expectation of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

First, Applicant argues:
Permeability glycoprotein I (P-gp) is one of the drug transporters that determine the uptake and efflux of a range of drugs. This process affects their plasma and tissue concentrations and ultimately their final effects. P-gp functions as a transmembrane efflux pump, pumping its substrates from inside to outside the cell. Drugs which induce or inhibit P-gp can interact with other drugs handled by the pump.
As discussed in the specification, digoxin is a P-gp substrate and its elimination is mainly by renal excretion, which leads to significant clinical interactions with P-gp inhibitor drugs.  Appellant has discovered that dichlorphenamide is not an inhibitor of P-gp and as such, may be administered to a subject who is also taking digoxin without dose adjustment of either the digoxin or the dichlorphenamide. That is, there is no clinically significant drug-drug interaction between the P-gp substrate digoxin and 
The Examiner disagrees: 
The fact that Applicant discovered that dichlorphenamide is not an inhibitor of P-gp is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is not an inhibitor of P-gp transporter).  MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Appellant concludes, based on this discovery (that dichlorphenamide is not an inhibitor of P-gp), that dichlorphenamide may be administered to a subject who is also taking digoxin (a P-gp substrate) without dose adjustment of either the digoxin or the dichlorphenamide.  Without discussing the merits of that conclusion, it is not understood why the fact that that “dichlorphenamide may be administered to a subject who is also taking digoxin (a P-gp substrate) without dose adjustment of either the digoxin or the dichlorphenamide” is unexpected.  Further, and as discussed previously, there is nothing in the claims that prevents dose adjustment of dichlorphenamide or digoxin.
Finally, Appellant states: “there is no clinically significant drug-drug interaction between the P-gp substrate digoxin and dichlorphenamide” without any 

Second, Applicant argues:
The Office’s conclusion of obviousness is based on a series of mistaken assumptions. First, the only motivation to combine the KEVEYIS Prescribing information and the LANOXIN Prescribing Information is the Office’s assumption that the subjects being administered the OCT1 substrate verapamil are also subjects suffering from heart failure.   Appellant reminds the Office that “even when the level of skill in the art is high, the [Office] must identify specifically the principle, known to one of ordinary skill that suggests the claimed combination. In other words, the Office must explain the reasons why one of ordinary skill in the art would have been motivated to select the references and to combine them to render the claimed invention obvious (In re Rouffet). “This factual question of motivation is material to patentability, and [can] not be resolved on subjective belief and unknown authority“ (In re Lee and In re Nuvasive). The examiner can satisfy the burden of showing obviousness of the combination "only by showing some objective teaching in the prior art or that knowledge In re Fritch).  Here, the Office has not cited to any objective evidence that suggests the claimed combination. 
The Examiner disagrees:
First, the above 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and heart failure are well known diseases, before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease individually (dichlorphenamide for the treatment of primary hyperkalemic paralysis and digoxin for the treatment of heart failure).  This rejection was based on prior art references, not on assumptions. 
Second, Appellant is referring to very old cases (In re Rouffet (1998), In re Lee (2002) and In re Fritch (1992)) all of which were overruled by the decision of the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Specifically, regarding In re Nuvasive and In re Lee:
In re Nuvasive states:
“The relevant principles apply with equal force to the PTAB's motivation to combine analysis. Our precedent dictates that the PTAB must make a finding of a motivation to combine when it is disputed. See, e.g., Lee, 277 F.3d at 1343-45; see also KSR, 550 U.S. at 418 (stating that the PTAB's motivation to combine "analysis should be made explicit" (citation omitted)). Although identifying a motivation to combine "need not become [a] rigid and mandatory formula," KSR, 550 U.S. at 419, the PTAB must articulate a reason why a PHOSITA would combine the prior art references”.
According to MPEP 2141 (see below) the Supreme Court superseded cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002) cited by Applicant above.
MPEP 2141 states:
“These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness. However, the Supreme Court’s pronouncement in KSR superseced cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art. As the Federal Circuit has explained: at the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).
In another case, the Federal Circuit also stated that:
"... we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation.  This is particularly true where the missing limitation goes to the heart of an invention." Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016).
These guidelines do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are appealable. Consequently, any failure by Office personnel to follow the guidelines is neither appealable nor petitionable.”

Third, Applicant argues:
The Office’s second assumption relates to the claim language “therapeutically effective amount of the P-gp substrate digoxin is the same amount as that would be administered to a subject who is being administered digoxin and who is not being administered dichlorphenamide”. Here, the Office acknowledges that the prior art Office rejects the claims based on what is not in the prior art. That is, Office paradoxically rejects the claims based on its mistaken assumption that no dose adjustment is necessary because the prior art does not teach or reasonably suggest that the doses should be adjusted.
The Examiner disagrees:
First, as stated in the 112 (indefiniteness) rejection, it is not clear what the therapeutically effective amount of digoxin is, and what is being compared to.
Second, the claims were rejected appropriately based on relevant prior art and no mistaken assumptions were made.  All the structural elements of the claim, including “the therapeutically effective amount of digoxin” are disclosed in the prior art.  What is not disclosed in the prior art is whether the “therapeutically effective amount of the P-gp substrate digoxin (that it is administered to a subject suffering from primary hyperkalemic periodic paralysis and heart failure who is also being administered dichlorphenamide) is the same amount as that would be administered to a subject who is being administered digoxin and who is not being administered dichlorphenamide”.
As stated in the above rejection, the prior art does not mention, nor suggests that the therapeutically effective amount of digoxin to be administered to a patient suffering from primary hyperkalemic periodic paralysis and heart failure, who is also being administered dichlorphenamide, should be different relative to a subject who is being administered digoxin and who is not being administered dichlorphenamide, as such it is certainly reasonable to assume that the therapeutically effective amount of digoxin to be administered to a patient suffering from both: primary hyperkalemic periodic paralysis prima facie obvious (i.e.. an expected clinical practice) unless there is evidence taught by the cited prior arts indicating that under certain conditions the administration of dichlorphenamide interferes with administration of digoxin. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the therapeutically effective amount of digoxin administered based on the method made obvious by the prior art is not the same or similar to the instantly claimed therapeutically effective amount of digoxin.   In the absence of evidence to the contrary, the burden is on the applicant to prove that the therapeutically effective amount of digoxin used in the claimed method is different from the therapeutically effective amount of digoxin that will result from the teachings by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Finally, Appellant keeps insisting that the Examiner is rejecting the claims” based on its mistaken assumption that no dose adjustment is necessary because the prior art does not teach or reasonably suggest that the doses should be adjusted”, when in fact, and as further discussed above in response to Appellant’s arguments of 112(b) rejection, there is nothing in the claims that requires and/or prevents any dose adjustment.  In this regard, in the above 103, the word “adjustment” was never mentioned, as such there was never an assumption that no dose adjustment is necessary.

Fourth, Applicant argues:
For that additional reason, Appellant maintains that the Office has not established a prima facie case of obviousness. Rather, the Office has simply used applicant's disclosure as a blueprint to reconstruct the claimed invention from isolated pieces of the prior art. As the Office is well aware, such an approach contravenes the statutory mandate of §103 which requires judging obviousness at the point in time when the invention was made.   M.P.E.P. 2142 reiterates that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” For that reason alone, the rejection should be withdrawn.
The Examiner disagrees:
The claimed invention was reconstructed from relevant prior art references.  It is not understood the meaning of the word “isolated” in this case.  True the two references used in this rejection are “different” but as in any obviousness rejection were combined to result in the instant invention, regardless of the “isolation” of these references.
As stated above, the 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and heart failure are well known diseases, before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease individually (dichlorphenamide for the treatment of primary hyperkalemic paralysis and digoxin for the treatment of heart failure).  In 

Fifth, Applicant argues:
While the Office’s failure to establish a prima facie case of obviousness is sufficient for withdrawal of the rejection, Appellant further submits that the Office’s mistaken assumption that no dose adjustment is necessary is faulty. 
Specifically, the prior art taught that “The combined use of digoxin and diuretics should be avoided if possible” (Wang et. al. (2010) Br. J. Clin. Pharmacol. 70(2):258-267). 
Other sources indicate that the interaction between digoxin and dichlorphenamide is “moderately clinically significant” and cautions to:
Usually avoid combinations; use it only under special circumstances. -Before taking dichlorphenamide, tell your doctor if you also use digoxin.
You may need dose adjustments or special tests in order to safely take both medications together. Dichlorphenamide and digoxin are often used together but may require more frequent evaluation of your digoxin, potassium, and magnesium levels. You should notify your doctor if you have symptoms, such as weakness, tiredness, muscle pains or cramps, nausea, decrease appetite, visual problems, or irregular heartbeats.
It is important to tell your doctor about all other medications you use,
Including vitamins and herbs. Do not stop using any medications without first talking to your doctor (https://www.drugs.com/interactions-check.php?drug_list+868-0,883-0)
The Examiner disagrees:

Second, the Wang reference (which was not provided by Appellant, but instead is provided by this Examiner and annotated as NPL 01 16540447 WANG) teaches that there is a high risk of intoxication due to the combined use of digoxin and diuretics and as a consequence: “the combined use of digoxin and diuretics should be avoided if possible” (see entire document but specifically under conclusions on page 258).
1- Nothing in this reference is relevant to dichlorphenamide (a carbonic anhydrase inhibitor diuretic).  There are several groups of known diuretics, the most important ones are: carbonic anhydrase inhibitors like: dichlorphenamide, loop diuretics like furosemide, potassium-sparing diuretics like spironolactone and thiazide diuretics loop diuretics (furosemide, bumetanide), thiazide diuretics (hydrochlorothiazide, metolazone, etc.) and potassium-sparing diuretics (spironolactone) (see page 259 under Introduction, left column, second paragraph, see also, Table 2 on page 263 and Table 3 on page 264).  There is absolute no mention of carbonic anhydrase inhibitor diuretics like dichlorphenamide.  As such, the Wang reference is completely irrelevant for the instant case.
2- Even if the Wang reference were relevant, the fact is that “The combined use of digoxin and diuretics should be avoided if possible” does not necessarily correlate with ”dose adjustment”.  Even if the Wang reference were to apply to dichlorphenamide (which it does not), the skill in the art would administer digoxin and/or dichlorphenamide in lower amounts from the beginning of the treatment, to avoid toxic side effects, and there might not be any further need for “dose adjustment”.
3- As discussed above:
There is nothing in the claims that requires the dose of any of these two drugs (dichlorphenamide and digoxin) “not to be adjusted”.   The claims are completely silent regarding adjusting, or not, the dose of either dichlorphenamide and/or digoxin .Further, never during examination there was made the assumption that: no dose adjustment is necessary.
Third, the web page: https://www.drugs.com/interactions-check.php?drug_list+868-0,883-0 corresponds to the Drugs.com database (which 
1- The first problem with this database is that: a) there is no date to confirm when this statement was uploaded, as such, it is not known if at the time of the filing of the instant invention, that information was available to the public.  But even assuming arguendo that it qualifies as prior art, then:
2- The second problem is that the above statement seems to be an extrapolation of what is known between the interaction of digoxin and other diuretics, not on actual primary data from the prior art.  In fact, if one switches from the Consumer version to the Professional version (see attached NPL 03 16540447 Drugs.com Professional version) there are 10 references listed, none of which mentions dichlorphenamide; in fact, all, or most of them deal with the interactions of digoxin and the diuretic furosemide, which as discussed above, belongs to a different class (loop diuretic) than dichlorphenamide (carbonic anhydrase inhibitor).  In fact, a full search of the prior art (patents and NPL) shows that, contrary to the statement of the Drugs.com Consumer version (as NPL 02 16540447 Drugs.com Consumer version), digoxin and dichlorphenamide were never administered together.
3- As discussed above:
There is nothing in the claims that requires the dose of any of these two drugs (dichlorphenamide and digoxin) “not to be adjusted”.  In fact, due to the use of the word “comprising”, the method claimed does not prevent the dose of digoxin or dichlorphenamide to be adjusted during treatment.  The claims are completely silent regarding adjusting, or not, the dose of either dichlorphenamide and/or digoxin.  Further, never during examination there was made the assumption that no dose adjustment is necessary.

Sixth, Applicant argues:
Wang teaches away from the claimed invention.
The Examiner disagrees:
	The Wang reference was discussed with some detailed above (see page 28):
1- Nothing in this reference is relevant to dichlorphenamide (a carbonic anhydrase inhibitor diuretic).  There are several groups of known diuretics, the most important ones are: carbonic anhydrase inhibitors like: dichlorphenamide, loop diuretics like furosemide, potassium-sparing diuretics like spironolactone and thiazide diuretics like hydrochlorothiazide (see for example US 2002/0049155, paragraph [0024] and US 2012/0142689, paragraph [0150]) .  The Wang reference teaches the interactions between digoxin and three different types of diuretics: loop diuretics (furosemide, bumetanide), thiazide diuretics (hydrochlorothiazide, metolazone, etc.) and potassium-sparing diuretics (spironolactone) (see page 259 under Introduction, left column, second paragraph, see also, Table 2 on page 263 and Table 3 on page 264).  There is absolute no mention of carbonic anhydrase inhibitor diuretics like dichlorphenamide.  As such, the Wang reference is completely irrelevant for the instant case.
2- Even if the Wang reference were relevant, the fact is that “The combined use of digoxin and diuretics should be avoided if possible” does not necessarily correlate with ”dose adjustment”.  Even if the Wang reference were to apply to dichlorphenamide (which it does not), the skill in the art would administer digoxin and/or dichlorphenamide 
3- Contrary to Applicant’s assertions, Applicant did not find that there is no clinically significant drug-drug interaction between digoxin and dichlorphenamide.   Applicant never co-administered these two drugs either in vitro or in vivo.  Applicant simply discovered that dichlorphenamide is not an inhibitor of the P-gp substrate. Since digoxin is a P-gp substrate, even though these two drugs might not interact through P-gp transporter, there is nothing in the specification nor in the prior art that proves or suggests that these two drugs might not interact through other biological systems (i.e. other transporters, enzymes, receptors, etc.).

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 17, 2022.